Citation Nr: 1421208	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  12-02 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a prostate disorder to include as secondary to diabetes mellitus (DM) and/or herbicide exposure.

2.  Entitlement to service connection for hypertension to include as secondary to diabetes mellitus (DM).

3.  Entitlement to service connection for bilateral peripheral vascular disease (PVD) of the lower extremities to include as due to herbicide exposure.  

4.  Entitlement to service connection for bilateral neuropathy of the lower extremities to include as due to herbicide exposure.  

5.  Service connection for DM.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, his daughter, and his son


ATTORNEY FOR THE BOARD

J. Connolly, Attorney


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.  The Veteran had service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the issues currently on appeal as well as service connection for DM and for gastroesophageal reflux disease.  A notice of disagreement was received.  In December 2011, a statement of the case was sent to the Veteran as to all of the issues; however, in his VA Form 9, the Veteran specifically indicated that he was only appealing issues numbered one (1) through four (4) as outlined above on the front page of this decision and which have been certified to the Board.  

At his July 2013 Board hearing before the undersigned via video conference to the RO, the Veteran indicated that he was pursing the issue of service connection for DM and in written correspondence, it was stated that this issue was erroneously left off the VA Form 9.  As such, the Board will waive the issue of timeliness of the substantive appeal and will exercise jurisdiction over this claim.  See Percy v. Shinseki, 23 Vet. App. 37, 44-46 (2009).   


REMAND

As noted, the Veteran asserts that service connection is warranted for DM as he has a diagnosis of that disorder (in 2012); however, those treatment records are not contained in the claims file or the Virtual file.  He indicated that he was scheduled to be seen within a week after his hearing at the Johnson City VA medical facility.  Thus, all medical records from that facility should be obtained.  

The Veteran also asserts that he has a prostate disorder and hypertension secondary to his DM.  He has not been afforded a VA examination to assess the etiology of any current prostate disorder or his diagnosed hypertension.  In addition, the Veteran testified that his kidneys shut down in 2005 due to his hypertension, but those records are not contained in the record.  Likewise, although the Veteran has been diagnosed with PVD and complains of lower extremity numbness (claimed as neuropathy), he was not been examined for those claimed disabilities, either and the records of such are incomplete.  With regard to PVD, the Veteran testified that he was treated in the 1980's by T.C.L., M.D., for that disorder; however, the record reflects only one letter from this physician and it pertained to a stroke; this letter is dated in May 1983.  The complete clinical records of this physician should therefore be obtained.  Also, he testified that he was then treated until 2005 by Dr. K of Kingsport, Tennessee, but his records also are not of record and should be requested.  With regard to neuropathy, the Veteran maintains that he has been diagnosed and treated for this disability by VA.  He also states that he was told it was related to inservice herbicide exposure, but there is no record of this opinion.  However, as noted, the complete VA records will be requested.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all clinical records of the Veteran's treatment at the Johnson City VA medical facility.  All records from 2005 forward should be requested including those pertaining to any kidney incident in 2005 as well as to the other claimed disabilities.  

2.  After securing the appropriate medical release, obtain and associate with the record copies of all clinical records of the Veteran's treatment by Dr. R.C.L. from 1983 forward, as well as from Dr. K. of Kingsport, Tennessee.  Additionally, in light of the forthcoming changes to the 38 U.S.C.A. § 5103A(2)(B), the RO/AMC must make two attempts for the relevant private treatment records or make a formal findings that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current DM, prostate, hypertension, PVD, and neuropathy disabilities.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current diagnoses had their clinical onset during service, are related to any inservice disease, event, or injury, or presumed herbicide exposure; or if DM or hypertension were present in the initial service year.  It should be noted that if the Veteran has DM, he is presumed to have been exposed to herbicides during service.  

If the Veteran has a diagnosis of DM, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current prostate disability and hypertension are proximately due to, or the result of, the DM.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current prostate disability and hypertension are permanently aggravated by the DM.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.  

5.  The AMC should then readjudicate the claims on appeal including the issue of entitlement to service connection for DM in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

